Citation Nr: 1403869	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1991 to August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran's dominant hand is his right hand.  

2.  The Veteran's left shoulder disability is manifested by no more than pain, weakness, and recurrent dislocations with guarding.  There is no evidence of limitation of motion to 25 degrees, flail shoulder or false flail shoulder, or favorable or unfavorable ankylosis of the shoulder joint.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5202 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exist which does not satisfactorily prove or disprove the claim.  See U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2012).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995), which involved a shoulder disability.

Disabilities and injuries of the shoulder are evaluated under Diagnostic Codes 5200, 5201, 5202 and 5203.  See 38 C.F.R. § 4.71(a).  The evidence establishes the Veteran is right-handed, so his left shoulder disability is rated for impairment of the minor upper extremity.  

Motion of the shoulder/arm is measured based on the ability to move the arm from a position at the side of the body to a position over the head.  Both abduction and elevation (flexion) of the arm is from 0 degrees when the arm is straight down at the side of the body, to 90 degrees when the arm is straight out from the body at the shoulder level, to 180 degrees when the arm is straight up, by the head.  The ability to rotate the shoulder is from 0 degrees when the arm is at shoulder level, flexed at the elbow, with external rotation to 90 degrees moving the arm up towards the head and internal rotation to 90 degrees when moving the arm down towards the body.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5200 provides evaluations for ankylosis of the scapulohumeral articulation (minor side).  A 20 percent evaluation is warranted for favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent is warranted for intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for unfavorable abduction limited to 25 degrees from the side. 

Diagnostic Code 5201 (minor side) affords a 20 percent evaluation for limitation of the arm at the shoulder level or at midway between the side and shoulder level, and 30 percent to 25 degrees from the side.  

Diagnostic Code 5202 provides evaluations for impairment of the humerus (minor side).  A 70 percent evaluation is warranted for loss of humerus head (flail shoulder), 50 percent for nonunion of the humerus (false flail joint), and 40 percent for fiberous union of the humerus.  A 20 percent evaluation is warranted for recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movement, recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of all arm movement, malunion of the shoulder and arm with marked or moderate deformity.  

Diagnostic Code 5203 affords a 20 percent evaluation for impairment of the clavicle or scapula including dislocation or nonunion with loose movement.  A 10 percent evaluation is warranted for nonunion without loose movement or malunion. 

The Veteran's left shoulder disability is currently evaluated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Under this Diagnostic Code, a 20 percent evaluation is warranted for recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes of guarding of all arm movements or with infrequent episodes and guarding of movements only at shoulder level.  

In order to receive a higher evaluation under this diagnostic code, the Veteran would have to have fiberous union of the humerus, which has not been diagnosed. 

The Veteran has subjectively complained of pain and loss of mobility in his left shoulder, as well as frequent dislocations.  A VA physician examined him in June 2009.  The Veteran's range of motion measurements of his left shoulder at this examination was the following: internal rotation was 0 to 95 degrees; forward flexion was 0-100 degrees; abduction was 0-80 degrees.  The examiner noted that the Veteran had pain on motion with every measurement, with feelings of instability in shoulder, which limited forward flexion.  The examiner went on to note that the Veteran's rotator cuff function is quite good, with non-tender trapezius muscles.  Finally, the examiner stated that the Veteran's left shoulder pain is about one-third at the trapezius muscle and two-thirds at the glenohumeral joint.  The examiner diagnosed the Veteran with chronic muscular strain, chronic synovitis, chronic rotator cuff impingement and tendonitis and chronic instability from recurrent dislocations.  See June 2009 VA Examination.  The examiner also reviewed the Veteran's x-rays and diagnosed the Veteran with posttraumatic degenerative arthritis at the acromioclavicular joint and at the glenohumeral joint.  

The Veteran is also receiving treatment from private physicians and he has submitted statements from these doctors to support his claim.  Dr. Tom Margulies states that he has been treating the Veteran for several years for problems that include post-injury osteoarthritis and dysfunction of the left shoulder.  Dr. Margulies treated the Veteran with nonsteroidal anti-inflammatories, and appropriate therapy exercises but his condition did not improve.  See June 2009 Statement from Dr. Tom Margulies.  The Veteran has also been seen Dr. Christine Robinson.  Dr. Robinson sent in a supporting statement that said, "he continues to have pain and discomfort even with conservative care and therapy."  See June 2009 Statement from Dr. Christine Robinson.  Lastly, the Veteran's wife sent in a statement to support the Veteran's claim wherein she discusses his chronic pain and recurrent dislocations, as well as his physical limitations.  See Statement from Veteran's wife.  

In this regard, it is important for the Veteran to appreciate that these statements are highly consistent with a 20% disability evaluation (which, very generally, designates a 20% reduction in the ability of the Veteran's ability to function) which, by definition, will cause the Veteran many of the problems cited above.  If he did not have any problems, there would be no basis to award the Veteran any compensation for this disability, let alone the current 20% evaluation.  This is a chronic condition that, as indicate by the doctor above, will not improve.

Under the above circumstances, the Board finds no evidence to warrant an increased evaluation in excess of 20 percent at any point during the appeal period for the Veteran's left shoulder disability.  In this regard there is no evidence the Veteran has fibrous union of the left humerus.  Additionally, the medical evidence does not show that the Veteran has excess fatigue, weakness, incoordination or any other symptom or sign that results in such additional functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2010); DeLuca, 8 Vet. App. at 202 (1995).

The Board has considered weather the Veteran qualifies for an evaluation under other diagnostic codes.  The VA examiner diagnosed the Veteran with chronic muscular strain.  Under 38 C.F.R. § 4.73, Diagnostic Code 5301 pertaining to muscle injuries of the shoulder could apply to the Veteran's left shoulder disability.  Under this Diagnostic Code muscle injuries to Group I include upward rotation of the scapula; elevation of arm above shoulder level; extrinsic muscles of shoulder girdle including the trapezius warrants the following evaluations for the non-dominant arm: 30 percent for a severe injury, 20 percent for moderately severe and 10 percent for slight.  However, under this diagnostic code the Veteran would at most qualify for a 20 percent evaluation based upon the VA examiners diagnosis of chronic muscle strain and given that most of the pain the Veteran is experiencing is in the joint and not the muscle itself.  

As a final note, the Board has considered other potentially applicable diagnostic criteria that may result in a higher evaluation.  However, a higher evaluation is not warranted under any alternate Diagnostic Code at any point in the appeal period.  The Board finds that the Veteran would not qualify for a higher evaluation under diagnostic code 5200 because there is no evidence of scapulohumeral articulation or ankylosis.  The Veteran does not warrant a higher evaluation under diagnostic code 5201 because there is no evidence of limitation of motion of the arm to 25 degrees or less from the side.  Lastly, diagnostic code 5203 is limited to an evaluation of 20 percent for impairment of the clavical or scapula.  As such, a higher evaluation under Diagnostic Codes 5200, 5201 or 5203 is not warranted.  The Veteran's arthritis (degenerative joint disease) is rated based on limitation of motion, which would be encompassed within Diagnostic Code 5202.

In this regard, it is important for the Veteran to understand that without taking into consideration his pain and limitations of motion caused by pain, the current evaluation could not be justified, let alone a higher evaluation. 

The Board acknowledges the Veteran's contentions, supported by his lay statements and statements from his private physicians, that his left shoulder disability warrants an evaluation in excess of 20 percent.  However, in determining the actual degree of disability, an objective examination with range of motion measurements is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left shoulder disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993). 

The Board finds that a preponderance of the evidence is against the assignment of an increased evaluation in excess of 20 percent for the Veteran's left shoulder disability throughout the appeal period, and the benefit of the doubt rule does not apply.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additional Considerations  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for this disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the symptoms of his left shoulder disability, which include constant pain, weakness, decreased mobility, and recurrent dislocations, are contemplated in the applicable rating criteria.  

Lastly, entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and there is no medical evidence that the Veteran's disabilities have markedly interfered with employment.  Additionally, the Veteran has stated that he is currently employed as a social worker for a VAMC.  Simply stated, his own statements do not indicate that this issue is being raised by the record.  Therefore, remand or referral of a claim for TDIU is not necessary, as there is no evidence of unemployability due to his service-connected disabilities.   

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-rating claims, 38 U.S.C.A. § 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-103 (2010) (Vazquez-Flores II) (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).  

The Veteran received notification prior to the initial unfavorable agency decision through a May 2009 letter.  The Veteran's claim was subsequently readjudicated, most recently in an April 2012 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2012).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination in June 2009.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the VA examination adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history as well as physical examination and provides a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 


ORDER

An increased evaluation in excess of 20 percent for a left shoulder disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


